DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 01/23/2020 was reviewed and the listed references were noted.

Drawings
The 11 page drawings have been considered and placed on record in the file.

Claim Status
Claims 1-48 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a computing device” in Claims 1-48.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims the family U.S. Patent Nos. 9,111,331 and 9,632,206, 10,422,919, and 10,509,142.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims in the family Patent Nos. 9,111,331 and 9,632,206, 10,422,919, and 10,509,142, and are therefore obvious variants thereof.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 27-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the first limitation of Claim 1 recites: “generating a plurality of features that are stored in a non-transient computer memory, wherein each of the plurality of stored features is determined by combining values indicative of features acquired from a plurality of scanned images”.  It is unclear as to how the scanned images were obtained.  Are these scanned images of items that may appear in the cargo?  Reviewing the rest of the limitations within the claim reveals that the stored features that have been generated based on the plurality of scanned images should be closely related to the items appearing in the cargo.  Therefore, it appears that an essential step is missing prior to the “generating” step recited as the first limitation of Claim 1.  Claim 27 suffer the same deficiency.  Dependent Claims 2-15 and 28-39 are being rejected under this section due to their dependency from Claims 1 and 27.

Claims 16-26 recite the limitation "the values indicative of …" in the third limitation of Claim 16.  There is insufficient antecedent basis for this limitation in the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-11, 14, 16-23, 27-35, 38, and 40-45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bergeron et al. (US 2006/0257005).

Consider Claim 1 (and similarly Claim 27), Bergeron discloses “A method for inspecting cargo, wherein the cargo is associated with descriptive information about the cargo” (Bergeron, Fig. 1:100, and Paragraph [0047]), “comprising: 
generating a plurality of features that are stored in a non-transient computer memory, wherein each of the plurality of stored features is determined by combining values indicative of features acquired from a plurality of scanned images” (Bergeron, Paragraph [0018] discloses existence of a computer-readable medium; and Paragraph [0050] discloses generation of identifier data for the cargo container.  This paragraph further discloses that the identifier data elements, or features, may be obtained through optical image scanners, such as bar code readers.  In addition, Paragraph [0068] discloses a database of target images with plurality of entries (.i.e., features) associated to target objects.  In addition, please see Paragraphs [0080]-[0088] where disclosure is made of a container element identifier, or cargo code, with multiple features, e.g., Volvo, Nissan, …); 
“scanning the cargo using at least one X-ray inspection system for performing an X- ray scan, wherein the at least one X-ray inspection system is configured to generate data representative of one or more X-ray scan images from the X-ray scan” (Bergeron, Paragraphs [0051] and [0054], where the image generation device scanning the cargo container is disclosed to be an x-ray machine); 
“analyzing, using at least one computing device, at least a portion of the data representative of the one or more X-ray scan images to determine whether a feature of the cargo sufficiently corresponds to one or more of the plurality of stored features” (Bergeron, Fig. 5 and Paragraphs [0109]-[0113] disclose the preprocessing and post processing of the received scan images associated with the cargo container (Fig. 5:560), and the associated manifest data (Fig. 5:562); “and 
generating, using the at least one computing device, a status based on whether the cargo sufficiently corresponds to the descriptive information about the cargo” (Bergeron, Fig. 5:560 the comparison of the two to determine if there is a mismatch (Fig. 5:564 and 566) to be reported also see example of Paragraphs [0080]-[0092])  .

Consider Claims 2-4, Bergeron discloses “The method of claim 1, wherein the plurality of stored features is associated with one or more cargo codes”, “The method of claim 2, further comprising using descriptive information about the cargo to determine at bar code reader to obtain the descriptive information about the cargo” (Bergeron, Paragraphs [0050] where use of bar code as identifier of the cargo container and bar code scanners are disclosed).

Consider Claims 5 and 6, Bergeron discloses “The method of claim 1, further comprising scanning manifest documentation to generate the descriptive information about the cargo” and “The method of claim 1, further comprising generating the descriptive information about the cargo based upon digital data representative of manifest documentation” (Bergeron, Paragraph [0050], where cargo container and the manifest is presented in an electronic format, and also the recited cargo manifest is interpreted to be the descriptive information about the cargo).

Consider Claim 7, Bergeron discloses “The method of claim 1, wherein the descriptive information about the cargo comprises at least one of a container number, arrival date, shipping line, bill of lading number, port of origin, exporter, consignee, or container manifest data” (Bergeron, Paragraph [0018], where the log information is disclosed, which may include time stamp data element indicating timing information, such as arrival time/date).

Consider Claim 8, Bergeron discloses “The method of claim 1, further comprising generating, using the at least one computing device, a display of the descriptive (Bergeron, Paragraph [0065], where the image signal is said to be displayed and also Fig. 4, where the cargo manifest is shown on the display, as well).

Consider Claim 9, Bergeron discloses “The method of claim 1, wherein the plurality of stored features comprises data indicative of at least one of density, attenuation, texture, atomic number, or cargo height” (Bergeron, Shape Analysis and Representations, Paragraph [0139], where geometric attributes such as perimeter, area, etc. are being considered, where inherently, the height, length, and width will be required for calculating these attributes).

Consider Claim 10, Bergeron discloses “The method of claim 1, further comprising creating a file comprising the data representative of one or more X-ray scan images from the X-ray scan and metadata associated with the X- ray scan, wherein the metadata comprises at least one of a time of the X-ray scan, an identifier of an operator or data indicating whether a rescan is required” (Bergeron, Paragraph [0157], where the log information data is disclosed, which include the time of detection, the identification of the screening agent, …).

Consider Claim 11, Bergeron discloses “The method of claim 1, further comprising applying a threat detection process to the data representative of the one or (Bergeron, Paragraph [0071], where the object is an illicit object with an associated threat level).

Consider Claim 14, Bergeron discloses “The method of claim 1, further comprising updating values indicative of the plurality of stored features as additional images are obtained” (Bergeron, Paragraph [0056], where multiple x-ray images of the cargo along an axis are obtained to yield additional objects in the container).

Consider Claim 16, Bergeron discloses “A method for inspecting cargo, wherein the cargo is associated with descriptive information about the cargo (Bergeron, Fig. 1:100, and Paragraph [0047]), “comprising:
receiving at least a portion of data representative of one or more X-ray scan images generated from an X-ray scan in at least one computing device” (Bergeron, Fig. 5:560 and Paragraph [0020], where the image generation device is disclosed to be an X-ray machine); 
“receiving, at the at least one computing device, data representative of the descriptive information about the cargo” (Bergeron, Fig. 5:562, the list of objects or manifest data); 
“analyzing, using the at least one computing device, the at least a portion of the data representative of the one or more X-ray scan images to determine whether the cargo comprises more than one type of cargo by applying the values indicative of features to the at least a portion of the data representative of the one or more X-ray (Bergeron, Paragraph [0074], where a plurality of objects are listed as target objects in the descriptive information of the cargo); 
“identifying more than one type of cargo present in the at least a portion of the data representative of the one or more X-ray scan images” (Bergeron, Paragraph [0074], the example made of 8 Volvo vehicles); 
“analyzing the descriptive information about the cargo to determine if the more than one type of cargo is disclosed in the descriptive information about the cargo” (Bergeron, Paragraph [0074]); “and 
generating a status based on whether the more than one type of cargo present in the at least a portion of the data representative of the one or more X-ray scan images sufficiently corresponds to the descriptive information about the cargo” (Bergeron, Fig. 5:560 and also Paragraph [0076], where a mismatch is being disclosed between the manifest and the actual cargo).

Consider Claim 17, Bergeron discloses “The method of claim 16, further comprising, prior to receiving at least the portion of data representative of the one or more X-ray scan images, generating values indicative of features determined from a plurality of X-ray scanned images” (Bergeron, Paragraph [0018] discloses existence of a computer-readable medium; and Paragraph [0050] discloses generation of identifier data for the cargo container.  This paragraph further discloses that the identifier data elements, or features, may be obtained through optical image scanners, such as bar code readers.  In addition, Paragraph [0068] discloses a database of target images with plurality of entries (.i.e., features) associated to target objects.  In addition, please see Paragraphs [0080]-[0088] where disclosure is made of a container element identifier, or cargo code, with multiple features, e.g., Volvo, Nissan, …).

Consider Claims 18-20, Bergeron discloses “The method of claim 16, further comprising generating the descriptive information about the cargo based upon digital data representative of manifest documentation”, “The method of claim 16, further comprising scanning manifest documentation to generate the descriptive information about the cargo”, and “The method of claim 16, further comprising using at least one of an electronic data interchange, a web service, or a bar code reader to obtain the descriptive information about the cargo” (Bergeron, Paragraphs [0050] where use of bar code as identifier of the cargo container and bar code scanners are disclosed.  In addition, Paragraph [0050], where cargo container and the manifest is presented in an electronic/digital format, and the recited cargo manifest is interpreted to be the descriptive information about the cargo).

Consider Claim 21, Bergeron discloses “The method of claim 16, wherein the descriptive information about the cargo comprises at least one of a container number, arrival date, shipping line, bill of lading number, port of origin, exporter, consignee, or container manifest data” (Bergeron, Paragraph [0018], where the log information is disclosed, which may include time stamp data element indicating timing information, such as arrival time/date).

(Bergeron, Paragraph [0065], where the image signal is said to be displayed and also Fig. 4, where the cargo manifest is shown on the display, as well).

Consider Claim 23, Bergeron discloses “The method of claim 16, further comprising forming a file comprising the data representative of one or more X-ray scan images from the X-ray scan and metadata associated with the X- ray scan, wherein the metadata comprises at least one of a time of the X-ray scan, an identifier of an operator, or data indicating whether a rescan is required” (Bergeron, Paragraph [0157], where the log information data is disclosed, which include the time of detection, the identification of the screening agent, …).

Claims 27-30 recite systems with elements corresponding to the steps of the methods recited in Claims 1-4, respectively.  Therefore, the recited elements of system Claims 27-30 are mapped to the proposed Bergeron reference in in the same manner as the corresponding steps in method Claims 1-4, respectively.  

Claims 31-35 and 38 recite systems with elements corresponding to the steps of the methods recited in Claims 6-10 and 14, respectively.  Therefore, the recited 

Consider Claim 40, Bergeron discloses “A system for inspecting cargo, wherein the cargo is associated with descriptive information about the cargo, comprising (Bergeron, Fig. 1:100, and Paragraph [0047]), “comprising: 
at least one computing device” (Bergeron, Paragraph [0018] discloses a computer) “configured to:
generate values indicative of features determined from a plurality of X-ray scanned images and store said values indicative of features in a non-transient memory associated with said computing device” Paragraph [0050] discloses generation of identifier data for the cargo container.  This paragraph further discloses that the identifier data elements, or features, may be obtained through optical image scanners, such as bar code readers.  In addition, Paragraph [0068] discloses a database of target images with plurality of entries (.i.e., features) associated to target objects.  In addition, please see Paragraphs [0080]-[0088] where disclosure is made of a container element identifier, or cargo code, with multiple features, e.g., Volvo, Nissan, …)
“receive at least a portion of data representative of one or more X-ray scan images generated from an X-ray scan performed by at least one non-intrusive X- ray inspection system” (Bergeron, Fig. 5:560 and Paragraph [0020], where the image generation device is disclosed to be an X-ray machine); 
(Bergeron, Fig. 5:562, the list of objects or manifest data); 
“analyze the at least a portion of the data representative of the one or more X-ray scan images to determine whether the cargo comprises more than one type of cargo by applying the values indicative of features to the at least a portion of the data representative of the one or more X-ray scan images” (Bergeron, Paragraph [0074], where a plurality of objects are listed as target objects in the descriptive information of the cargo); 
“identify more than one type of cargo present in the at least a portion of the data representative of the one or more X-ray scan images” (Bergeron, Paragraph [0074], the example made of 8 Volvo vehicles); 
“analyze the descriptive information about the cargo to determine if the more than one type of cargo is disclosed in the descriptive information about the cargo” (Bergeron, Paragraph [0074]); “and 
generate a status based on whether the more than one type of cargo present in the at least a portion of the data representative of the one or more X-ray scan images sufficiently corresponds to the descriptive information about the cargo” (Bergeron, Fig. 5:560 and also Paragraph [0076], where a mismatch is being disclosed between the manifest and the actual cargo).

Consider Claims 41 and 42, Bergeron discloses “The system of claim 40, wherein the at least one computing device is configured to generate the descriptive information about the cargo using imported manifest data” and “The system of claim 40, (Bergeron, Paragraphs [0050] where use of bar code as identifier of the cargo container and bar code scanners are disclosed.  In addition, Paragraph [0050], where cargo container and the manifest is presented in an electronic/digital format, and the recited cargo manifest is interpreted to be the descriptive information about the cargo).

Consider Claim 43, Bergeron discloses “The system of claim 40, wherein the descriptive information about the cargo comprises at least one of a container number, arrival date, shipping line, bill of lading number, port of origin, exporter, consignee, or container manifest data” (Bergeron, Paragraph [0018], where the log information is disclosed, which may include time stamp data element indicating timing information, such as arrival time/date).

Consider Claim 44, Bergeron discloses “The system of claim 40, wherein the at least one computing device is configured to generate a display of the descriptive information about the cargo together with the data representative of the one or more X-ray scan images from the X-ray scan” (Bergeron, Paragraph [0065], where the image signal is said to be displayed and also Fig. 4, where the cargo manifest is shown on the display, as well).

(Bergeron, Paragraph [0157], where the log information data is disclosed, which include the time of detection, the identification of the screening agent, …).


Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15, 26, 39, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergeron et al. (US 2006/0257005) in view of Song et al. (US 2009/0034790).

Consider Claim 15, Bergeron does not explicitly disclose “The method of claim 1, further comprising segmenting the one or more X-ray scan images and determining features of a segmented region of the one or more X-ray scan images.”  However, in analogues field of endeavor, Song discloses segmentation of its image to identify an object in the image (Song, Paragraph [0042] and Fig. 4).
 
Accordingly, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine Bergeron with teaching of Song segment an image for deriving features of an object.  One of ordinary skill in the art would be motivated to combine Bergeron with Song for a more efficient and thorough inspection of the cargo based on its x-ray images.  Therefore, it would have been obvious to combine Bergeron and Song to obtain the invention in Claim 15.

Consider Claim 26, the combination of Bergeron and Song discloses “The method of claim 16, further comprising segmenting the one or more X-ray scan images and determining features of a segmented region of the one or more X-ray scan images” (Song, Paragraph [0042] and Fig. 4).


Consider Claim 48, the combination of Bergeron and Song discloses “The system of claim 40, wherein the at least one computing device is configured to segment the one or more X-ray scan images and determine features of a segmented region of the one or more X-ray scan images” (Song, Paragraph [0042] and Fig. 4).



Allowable Subject Matter
Claims 12, 13, 24, 25, 36, 37, 46, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if: a) rewritten in independent form including all of the limitations of the base claim and any intervening claims; b) the rejection of claims based on non-statutory double patenting is overcome; and c) the rejection of claims under 35 U.S.C. 112, second paragraph is overcome.  The following is the reason for indication of allowable subject matter: none of the cited prior arts, alone or in combination, provides a motivation to teach “generating a first map based on a plurality of attributes, wherein the first map electronically masks a portion of the one or more X-ray images”.

Conclusion
The prior art reference made of record is not relied upon are considered pertinent to Applicant’s disclosure: Anwar et al. (US 2007/0165777).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662